--------------------------------------------------------------------------------

Exhibit 10.3




STOCK PURCHASE AGREEMENT




This Stock Purchase Agreement (this “Agreement”) is made and entered into this
25th day of June, 2009, by and among Habersham Bancorp, a Georgia corporation
(the “Company”), and A&H Real Estate Company, LLC, a Georgia limited liability
company (“Purchaser”).


WHEREAS, the parties have determined that it is in their respective best
interests, and the best interests of their respective members and shareholders,
for Purchaser to purchase from the Company shares of the Company’s Series B
Convertible Redeemable Preferred Stock, no par value per share (the “Series B
Preferred Stock”) on the terms and conditions set forth below.


NOW THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:


11.           Purchase and Sale of Series B Preferred Stock.  On the Effective
Date, the Company shall issue and sell to Purchaser, and Purchaser shall
purchase from the Company, 500 shares of Series B Preferred Stock for an
aggregate cash purchase price of $500,000.


12.           Effective Date.  The transactions contemplated by this Agreement
shall be effective on the date on which an amendment to the Company’s articles
of incorporation setting forth the relative rights, preferences and other terms
of the Series B Preferred Stock (the “Charter Amendment”) is duly filed by the
Company with the Office of the Secretary of State of Georgia (the “Effective
Date”).


13.           Representations and Warranties of Purchaser.  Purchaser hereby
represents and warrants to the Company that:


(i)             Corporate Organization and Good Standing.  Purchaser is a
limited liability company duly organized, validly existing and in good standing
under the laws of the State of Georgia with full corporate power and authority
to own or lease, as the case may be, and to operate its properties and conduct
its business, and to enter into and perform its obligations under this
Agreement.


(j)            Authorization.  Purchaser has all requisite corporate power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder.  The execution, delivery and performance of this Agreement by
Purchaser, and the consummation by Purchaser of the transactions contemplated
hereby, have been duly authorized, and no further corporate action or proceeding
is necessary for the execution, delivery and performance of this Agreement by
Purchaser and the consummation of the transactions contemplated hereby.

 
1

--------------------------------------------------------------------------------

 

(k)            Binding Agreement.  This Agreement has been duly and validly
executed by Purchaser and is the legal, valid and binding obligation of
Purchaser, enforceable against it in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium, and other similar laws relating to or affecting creditors’ rights
generally.


(l)             Investment.  Purchaser represents and warrants to the Company
that:


(i)            The shares of Series B Preferred Stock to be acquired by
Purchaser pursuant to this Agreement are being acquired for Purchaser’s own
account and not with a view to, or intention of, distribution thereof in
violation of the Securities Act of 1933, as amended (the “1933 Act”), or any
applicable state securities laws, and the shares of Series B Preferred Stock
will not be disposed of by Purchaser in contravention of the 1933 Act or any
applicable state securities laws.


(ii)            Purchaser is an “accredited investor” as defined in Rule 501(a)
under the 1933 Act.


(iii)           Purchaser has had an opportunity to ask questions and receive
answers concerning the Company and the Series B Preferred Stock and has had full
access to such other information concerning the Company and the Series B
Preferred Stock as it has requested.  Purchaser has also reviewed, or has had an
opportunity to review, such documents and information relating to the Company
and its business as Purchaser deems material to a decision to invest in
securities of the Company.


(iv)           Purchaser understands that it must bear the economic risk of its
acquisition of the Series B Preferred Stock for an indefinite period of time
because (A) its acquisition of shares of Series B Preferred Stock has not been
registered under the 1933 Act and applicable state securities laws; (B) the
shares of Series B Preferred Stock may therefore not be sold, transferred,
pledged, or otherwise disposed of unless subsequently so registered or, in the
opinion (reasonably satisfactory to the Company) of counsel (reasonably
satisfactory to the Company) that registration under the 1933 Act or any
applicable state securities laws is not required; (C) the Company neither has an
obligation to register a resale of the shares of Series B Preferred Stock, nor
has it agreed to do so nor has it contemplated doing so in the future; and (D)
the Company is under no obligation to perfect any exemption for resale of the
shares of Series B Preferred Stock.


(v)           Purchaser understands that the certificate evidencing the shares
of Series B Preferred Stock will bear a restrictive legend prohibiting the
transfer thereof except in compliance with the applicable state and federal
securities laws and may not be transferred of record except in compliance
therewith.

 
2

--------------------------------------------------------------------------------

 

(vi)           Purchaser has adequate means of providing for its current
financial needs and has no need for liquidity in the shares of Series B
Preferred Stock.  Purchaser is able to bear the economic risks inherent in its
investment in the Series B Preferred Stock.  Purchaser further acknowledges that
an important consideration bearing on its ability to bear the economic risk of
its acquisition of the Series B Preferred Stock is whether Purchaser can afford
a complete loss of such investment in the Company, and that it has concluded
that it can afford a complete loss of such investment in the Company.


(vii)           Purchaser has discussed with and relied upon the advice of its
independent legal counsel and tax advisors with regard to the meaning and legal
consequences of its representations and warranties contained herein and the
considerations involved in making an investment in the Company, and Purchaser
understands that the Company is relying on the information set forth herein.


14.           Representations and Warranties of the Company.  The Company
represents and warrants to Purchaser that:


(a)            Corporate Organization and Good Standing.  The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Georgia with full corporate power and authority to own or lease,
as the case may be, and to operate its properties and conduct its business, and
to enter into and perform its obligations under this Agreement.


(b)            Authorization.  The Company has all requisite corporate power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder.  The execution, delivery and performance of this Agreement by the
Company, and the consummation by the Company of the transactions contemplated
hereby, have been duly authorized, and no further corporate action or proceeding
is necessary for the execution, delivery and performance of this Agreement by
the Company and the consummation of the transactions contemplated hereby.




(c)            Binding Agreement.  This Agreement has been duly and validly
executed by the Company and is the legal, valid and binding obligation of the
Company, enforceable against it in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally.


(d)           Capitalization.  The authorized capital stock of the Company,
prior to the Charter Amendment, consists of 10,000,000 shares of common stock,
$1.00 par value per share (the “Common Stock”) and 10,000,000 shares of
preferred stock, no par value per share (the “Company Preferred Stock”).  As of
the close of business on June 22, 2009, there were approximately 2,818,593
shares of Common Stock outstanding and 3,000 shares of Company Preferred Stock
outstanding.  The Company has reserved 641,250 shares of Common Stock, all of
which are available for issuance, pursuant to its stock option plans.  Except as
set forth above, and except for the Subscription Agreement dated December 31,
2008 relating to the Company’s Series A Non-Cumulative Perpetual Preferred Stock
(the “Series A Preferred Stock”), the Exchange Agreement of even date herewith
between the Company and Fieldale Farms Corporation relating to the exchange of
the outstanding Series A Preferred Stock for Series B Preferred Stock, and the
Stock Purchase Agreement of even date herewith between the Company and Thomas A.
Arrendale, III relating to his purchase of Series B Preferred Stock, there are
no options, warrants or other rights (including conversion, pre-emptive or other
rights) or agreements outstanding to purchase any of the Company’s authorized
and unissued capital stock.  All of the issued and outstanding shares of Common
Stock have been duly authorized and validly issued and are fully paid,
nonassessable and free of preemptive rights, with no personal liability
attaching to the ownership thereof.  All the outstanding shares of capital stock
or other ownership interests of each subsidiary of the Company have been duly
authorized and validly issued and are fully paid and nonassessable, and all
outstanding shares of capital stock or other ownership interests of the
subsidiaries of the Company are owned by the Company either directly or through
wholly owned subsidiaries free and clear of any perfected security interest or
any other security interests, claims, mortgages, pledges, liens, encumbrances or
other restrictions of any kind.

 
3

--------------------------------------------------------------------------------

 

(e)            Validity of Capital Stock.  The shares of Series B Preferred
Stock to be issued pursuant to this Agreement have been duly authorized by all
necessary corporate action and, when issued and sold against receipt of the
consideration therefor as provided in this Agreement, such shares of Series B
Preferred Stock will be validly issued, fully paid and nonassessable, will not
subject the holders thereof to personal liability and will not be subject to
preemptive rights of any other shareholder of the Company.  The shares of Common
Stock issuable upon the conversion of the Series B Preferred Stock will have
been duly authorized by all necessary corporate action and when so issued upon
such conversion will be validly issued, fully paid and nonassessable, will not
subject the holders thereof to personal liability and will not be subject to
preemptive rights of any other shareholder of the Company.


(f)            Governmental Consents. Other than (i) the filing with the Georgia
Secretary of State of the Charter Amendment and (ii) pursuant to the federal
securities laws, the securities or blue sky laws of the various states, no
material notice to, registration, declaration or filing with, exemption or
review by, or authorization, order, consent or approval of, any court,
administrative agency or commission or other governmental authority, whether
federal, state, local or foreign, and any applicable industry self-regulatory
agency (each, a “Governmental Entity”), nor expiration or termination of any
statutory waiting periods, is necessary for the consummation by the Company of
the transactions contemplated by this Agreement (each, a “Governmental
Consent”).


(g)           SEC Reports.  The Company’s Annual Report on Form 10-K for the
year ended December 31, 2008, the Company’s Quarterly Reports on Form 10-Q that
have been filed for all quarters ended since December 31, 2008,  the definitive
proxy statement for the Company’s 2009 annual meeting of shareholders, and all
Current Reports on Form 8-K filed since December 31, 2008 (as such documents
have since the time of their filing been amended or supplemented) together with
all reports, documents and information hereafter filed with the SEC, including
all information incorporated therein by reference (collectively, the “SEC
Reports”) (i) complied and will comply as to form in all material respects with
the requirements of the Securities Act and Securities Exchange Act of 1934, as
amended, and (ii) did not contain and will not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading.  The audited consolidated financial
statements and unaudited interim consolidated financial statements (including,
in each case, the notes, if any, thereto), if any, included in the SEC Reports
complied and will comply as to form in all material respects with the SEC’s
rules and regulations with respect thereto), were prepared in accordance with
generally accepted accounting principles applied on a consistent basis during
the periods involved (except as may be indicated therein or in the notes
thereto) and fairly present (subject, in the case of the unaudited interim
financial statements, to normal, recurring year-end audit adjustments not
material and to the absence of footnotes) the financial position and
shareholders’ equity of the Company as of the respective dates thereof and the
consolidated earnings and cash flows for the respective periods then ended.

 
4

--------------------------------------------------------------------------------

 

(h)           No Integration.  Neither the Company nor, to the Company’s
knowledge, its “affiliates” (as defined in Rule 501(b) under the 1933 Act) have,
directly or through any agent, during the six month period ending on the date of
this Agreement, sold, offered for sale, solicited offers to buy or otherwise
negotiated in respect of, any security (as defined in the Securities Act) in a
manner that would cause the exchange, issuance and sale of the shares of Series
B Preferred Stock to fail to be entitled to the exemption afforded by Rule 506
of Regulation D, or otherwise under Section 4(2) of the 1933 Act.


(i)            No Public Offering.


(v)           The Company has conducted and will continue to conduct the
exchange, issuance and sale of shares contemplated by this Agreement in
compliance with the requirements of Regulation D, and the Company will file all
appropriate notices with the Securities and Exchange Commission.

 
(vi)           Neither the Company nor, to the Company’s knowledge, its
affiliates have engaged, in connection with the exchange, issuance and sale of
shares contemplated by this Agreement, (a) in any form of general solicitation
or general advertising within the meaning of Rule 502(c) of Regulation D, (b) in
any manner involving a public offering within the meaning of Section 4(2) of the
Securities Act, or (c) in any action that would violate applicable state
securities, or “blue sky,” laws.


(j)            Litigation and Other Proceedings.  There is no pending or, to the
knowledge of the Company, threatened, claim, action, suit, investigation or
proceeding, against the Company or any of its subsidiaries or to which any of
their assets are subject, nor is the Company or any of its subsidiaries subject
to any order, judgment or decree, in each case except as would not reasonably be
expected to have a material adverse effect.  Except as would not reasonably be
expected to have a material adverse effect, and except as disclosed in a letter
from the Company to Purchaser of even date herewith, there is no unresolved
violation, criticism or exception by any Governmental Entity with respect to any
report or relating to any examinations or inspections of the Company or any of
its subsidiaries.

 
5

--------------------------------------------------------------------------------

 

(k)            Compliance with Laws; Insurance.


(v)           The Company and each of its subsidiaries have all material
permits, licenses, franchises, authorizations, orders and approvals of, and have
made all filings, applications and registrations with, Governmental Entities
that are required in order to permit them to own or lease their properties and
assets and to carry on their business as presently conducted and that are
material to the business of the Company or such subsidiaries.  Except as
disclosed in a letter from the Company to Purchaser of even date herewith, the
Company and each of its subsidiaries has complied in all material respects and
is not in default or violation in any respect of, and none of them is, to the
knowledge of the Company, under investigation with respect to or, to the
knowledge of the Company, has been threatened to be charged with or given notice
of any material violation of, any applicable material domestic (federal, state
or local) or foreign law, statute, ordinance, license, rule, regulation, policy
or guideline, order, demand, writ, injunction, decree or judgment of any
Governmental Entity, other than such noncompliance, defaults or violations that
would not reasonably be expected to have a material adverse effect.  Except for
statutory or regulatory restrictions of general application, no Governmental
Entity has placed any material restriction on the business or properties of the
Company or any Company subsidiary.


(vi)           The Company and each of its subsidiaries are presently insured,
and during each of the past five calendar years (or during such lesser period of
time as the Company has owned such Company subsidiary) have been insured, for
reasonable amounts with financially sound and reputable insurance companies
against such risks as companies engaged in a similar business would, in
accordance with good business practice, customarily be insured.


(l)            Anti-Takeover Provisions Not Applicable.  No action by the
Company, its board of directors or shareholders is necessary to ensure that the
transactions contemplated by this Agreement and any of the transactions
contemplated hereby will be deemed to be exceptions to the
anti-takeover  provisions of the Georgia Business Corporation Act, including
Parts 2 and 3 of Article II, Title 14 thereunder, and no other similar
“moratorium,” “control share,” “fair price,” “takeover” or “interested
shareholder” law applies or will apply to this Agreement or to any of the
transactions contemplated hereby.


(m)           Brokers and Finders.  Except for the financial advisory services
rendered by the Carson Medlin Company, neither the Company nor any of its
subsidiaries nor any of their respective officers, directors, employees or
agents have employed any broker or finder or incurred any liability for any
financial advisory fees, brokerage fees, commissions or finder’s fees, and no
broker or finder has acted directly or indirectly for the Company or any of its
subsidiaries, in connection with this Agreement or the transactions contemplated
hereby.

 
6

--------------------------------------------------------------------------------

 

15.           Covenants.


(a)           Reasonable Best Efforts.  Upon the terms and subject to the
conditions herein provided, except as otherwise provided in this Agreement, each
of the parties hereto agrees to use its reasonable best efforts to take or cause
to be taken all action, to do or cause to be done and to assist and cooperate
with the other party hereto in doing all things necessary, proper or advisable
under applicable laws and regulations to consummate and make effective, in the
most expeditious manner practicable, the transactions contemplated hereby,
including but not limited to: (i) the obtaining of any applicable Governmental
Consents, and consents, waivers and approvals of any third parties (including
Governmental Entities); (ii) the defending of any claim, action, suit,
investigation or proceeding, whether judicial or administrative, challenging
this Agreement or the performance of the obligations hereunder; and (iii) the
execution and delivery of such instruments, and the taking of such other actions
as the other parties hereto may reasonably request in order to carry out the
intent of this Agreement.  Notwithstanding the foregoing, neither the Company
nor Purchaser shall be obligated to make any payments or otherwise pay any
consideration to any third party to obtain any applicable consent, waiver or
approval other than any payment to a Governmental Entity necessary for the
actions described in clause (i) above.


(b)            Reservation for Issuance.  The Company will at all times reserve
that number of shares of Common Stock sufficient for issuance upon conversion of
the Series B Preferred Stock owned by Purchaser without regard to any limitation
on such conversion.


(c)           Confidentiality.  Except as may be required by law or regulatory
authority, the Company and Purchaser each agrees to keep the terms of this
Agreement, any discussions or negotiations concerning the terms of this
Agreement, the transactions contemplated hereby and any materials or information
provided to any party in connection herewith, strictly confidential and agrees
not to disclose such information to any third party other than its attorneys and
such advisors as are reasonably necessary in connection with the completion of
the transactions contemplated hereby; provided, however, that such attorneys and
other advisors similarly agree to maintain such information in strict
confidence.  Notwithstanding the foregoing, this Agreement may be filed with the
SEC in accordance with applicable SEC regulations and may be provided by the
Company and Purchaser to their respective regulatory agencies on a confidential
basis.


16.           Miscellaneous.


(a)            Entire Agreement.  This Agreement constitutes the entire
agreement among the parties hereto with respect to the subject matter hereof and
supersedes all prior negotiations, understandings, agreements, arrangements and
understandings, both oral and written, among the parties hereto with respect to
such subject matter.


(b)           Amendment and Termination.  This Agreement may not be terminated,
amended or modified in any respect, except by the mutual written agreement of
the parties hereto.

 
7

--------------------------------------------------------------------------------

 

(c)           No Third Party Beneficiary.  Nothing expressed or implied in this
Agreement is intended, or shall be construed, to confer upon or give any person,
firm, corporation, partnership, association or other entity, other than the
parties hereto and their respective successors and assigns, any rights or
remedies under or by reason of this Agreement.


(d)           Counterparts.  This Agreement may be executed in any number of
counterparts and by the separate parties hereto in separate counterparts, each
of which shall be deemed an original but all of which shall constitute one and
the same instrument


(e)           Successors and Assigns.  This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective heirs,
personal representatives, successors and permitted assigns.  None of the parties
hereto shall assign any of its, his or her rights or obligations hereunder
except with the express written consent of the other parties hereto.


(f)            Applicable Law.  This Agreement shall be governed by, and shall
be construed, interpreted and enforced in accordance with, the internal laws of
the State of Georgia.


(g)           Further Assurances.  Each of the parties hereto covenants and
agrees to do, execute, acknowledge and deliver, or cause to be done, executed,
acknowledged and delivered, any and all such further acts, instruments, papers
and documents as may be necessary or reasonably requested by any other party to
carry out and effectuate the intent and purposes of this Agreement.


[ SIGNATURES APPEAR ON FOLLOWING PAGE ]

 
8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
on the day and year first written above.



 
COMPANY:
       
HABERSHAM BANCORP
             
By:
/s/ David D. Stovall
   
David D. Stovall
   
President and Chief Executive Officer
             
PURCHASER:
       
A&H REAL ESTATE COMPANY, LLC
             
By:
/s/ Tom Hensley
 
Name:
Tom Hensley
 
Title:
General Partner

 
 
9

--------------------------------------------------------------------------------